DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-21 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a feedback resistor having a resistance of at least approximately one giga-ohm operatively coupled between the single-ended output terminal and the inverting input of the op-amp; and a grounded field shunt positioned adjacent to the feedback resistor, wherein the op-amp, grounded field shunt, and feedback resistor are disposed within an electric shield enclosure, and wherein the single-ended output terminal of the op-amp terminates outside of the electrical shield enclosure.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sutardja (Patent No. US 7,304,536 B1) discloses an optical sensor including three differential mode operational amplifiers and six feedback resistances that are implemented with metal-oxide-semiconductors.
Werking (Patent No. US 10,277,180 B2) discloses a TIA circuit including voltage source 10A, diode 12A, feedback resistor 14A, and operational amplifier 18A (op amp 18A). Op amp 18A includes inverting input 13A, non-inverting input 16A, and output 19A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878